Citation Nr: 0117052	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-02 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 185 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).



Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

The RO has already requested the veteran to provide a list of 
stressors.  As this case will be remanded for other reasons 
set forth below, the Board is of the opinion that it may 
prove helpful to request the veteran once more to provide a 
more specific description of his alleged stressors.  

In his previous PTSD questionnaire the veteran reported that 
the alleged stressors occurred while he was a member of the 
330th Radio Research Company (RRC).  Service records 
establish that he served with the "330th RR Co 313th RR Bn" 
while he was in Vietnam.  It also shows that he participated 
in the "TET 69/Counter-Offensive."  

With respect to stressors, the veteran generally reported 
going on three or four-man missions during which times 
members of his unit would be killed.  He did not specify any 
names in this statement.  

The veteran has not specified the names of any of the 
individuals in his unit who died while he was stationed in 
Vietnam.  He has only noted that REW, a man he knew, died 
shortly after the veteran had been relieved from the same 
position, and after he had returned from Vietnam.  Therefore, 
this is a non-combat related stressor.  He later noted in the 
documents submitted in March 2000 that he had known and 
worked with HJC who died in combat; however, records 
submitted by the veteran indicate that HJC did not serve in 
the 330th RRC.  Nor has the veteran specified that he was 
serving with HJC when he was killed in action, or whether he 
was in the service when he learned of the individuals death.  


The only other stressor mentioned with any degree of 
specificity is his account of returning from a mission to the 
base at An Khe to find that it had been hit, and that a Red 
Cross station had been blown up.  He reported seeing women 
nurses who had been blown apart by the explosion.  He did not 
mention the approximate date of when this had occurred.  

Therefore, on remand the veteran should be asked once more to 
provide a detailed account of his alleged stressors.  He 
should be advised that this information is necessary to 
obtain supportive evidence for his accounts.  See M21-1, Part 
III, para. 5.14b.  

The RO should also attempt to obtain a statement from the 
veteran specifying in which units he had temporary duty 
assignments.  The veteran has reported having multiple 
temporary duty assignments outside of the 330th RRC.  He has 
indicated that many of his jobs with such units were covert 
and that he would therefore not become an official member of 
such units.  

In March 2000 the RO received a statement and several 
documents pertaining to radio research units.  In these 
documents the veteran indicated working with the 371st RRC.  
He specified having a temporary duty assignment ("TDY") 
with Company C of the 313th Army Security Agency Battalion, 
and the 403rd Army Security Agency Special Operation 
Detachment (Airborne).  He wrote in his initials next to the 
names of several other units; however, it is unclear as to 
what the veteran meant when he placed his initials there.  

As noted above, the record shows that the veteran served in 
the 330th RRC while he was in Vietnam.  It does not document 
his alleged temporary duty assignments.  

In February 2001 the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) specified that it did not maintain 
unit records submitted by Radio Research Units.  It indicated 
that such records could be obtained from the Commander, U.S. 
Army Intelligence and Security Command.  The record shows 
that the RO sent a request for such records in March 2001; 
however, to date no response to this request has been 
received.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(1)-(3)).  

Therefore, a remand is required so that records from the 
Commander, U.S. Army Intelligence and Security Command are 
obtained, or until it is determined that it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Id.  The RO 
should send another request to this facility for records from 
the 330th RR unit.  This request should also include a 
request for confirmation of the veteran's reported temporary 
duty assignments in various units.  

In addition, the RO should send another verification request 
to USASCRUR if the veteran specified being on temporary duty 
assignments with units whose records are not retained by the 
U.S. Army Intelligence and Security Command.  

The RO should also send a request to the above location, as 
well as to the Army Reserve Personnel Center (ARPERCEN), 
requesting verification of whether the veteran received the 
Combat Infantryman Badge (CIB).  The veteran has contended 
that he has received this award; however, available 
documentation does not currently support this assertion.  

USASCRUR also indicated that morning reports for the 330th 
RRC could be obtained from the National Personnel Records 
Center (NPRC).  On remand, the RO should send a specific 
request for these records to the NPRC.  

The Board notes that if the veteran's reported stressors are 
found to be supported by credible evidence, a VA examination 
should be scheduled that addresses the relationship between 
such stressors and his current psychiatric condition.  

The Board notes that a VA examination was conducted in July 
1999.  During this examination PTSD was diagnosed and it was 
found to be consistent with his combat stressors in Vietnam.  
However, as discussed above, none of the stressors (nor the 
CIB award) have been verified or supported by credible 
evidence.  

Just because a physician or other health professional 
accepted the veteran's description of his active service 
experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should ask the veteran to 
submit any additional evidence pertaining 
to his service in Vietnam, as well any 
evidence establishing that he was awarded 
the CIB, or any other evidence 
demonstrating that he engaged in combat 
with the enemy.  

The RO should also advise the veteran to 
provide specific details of his alleged 
inservice stressful incidents, including 
the date(s), place(s), unit(s) of 
assignment (including all temporary duty 
assignments), description of the 
event(s), and the names of individuals 
involved in the events.  

The veteran is and should be advised that 
he must, at a minimum, indicate the 
location and approximate time of the 
stressful event(s) in question.  He 
should be informed that this information 
is necessary to obtain supportive 
evidence of the stressful event(s), and 
that failure to respond or an incomplete 
response may result in the denial of his 
claim.  See M21-1, Part III, para. 5.21b.  

3.  Following the above, the RO should 
review the file, including the veteran's 
response(s) to the above requests, and 
prepare a summary of all the claimed 
stressors.  

4.  The RO should send a request to the 
Director, NPRC, ATTN: NCPMR-O 9700 Page 
Avenue, St. Louis, MO, 63132 for any 
Morning Reports pertaining to the 
veteran's service in Vietnam.  The RO 
should also request any outstanding 
personnel records from the NPRC, ATTN: 
U.S. Army Liaison, St. Louis, MO.  

The RO should take any appropriate action 
suggested by these agencies in the event 
that it cannot provide the evidence 
requested.  

5.  The RO should also send a request to 
the NPRC and ARPERCEN for any outstanding 
personnel records, including verification 
of whether the veteran has received a 
CIB.  The RO should take any appropriate 
action suggested by these agencies in the 
event that it cannot provide the evidence 
requested.  

6.  Following the completion of the 
above, the stressor summary and all 
associated documents should be sent to 
the Commander, U.S. Army Intelligence and 
Security Command, ATTN: IAOPS-MH, 
Building 2444, Ft. Belvoir, VA 22060-5370 
to obtain verification of the claimed 
stressors.  

U.S. Army Intelligence and Security 
Command should be requested to provide 
any information, including any records 
(including Morning Reports) pertaining to 
the 330th Radio Company, 313th Radio 
Research Battalion, any units the veteran 
alleges to have had temporary duty 
assignments with (and that he is verified 
to have served with) and any other 
records which might corroborate any of 
the veteran's claimed combat and non-
combat experiences and stressors.  

If the veteran specifies that he had 
temporary duty assignments in units whose 
records are not maintained by the U.S. 
Army Intelligence and Security Command, 
the RO should then send the same 
information and request for verification 
(as specified above) to USASCRUR.  If 
deemed necessary, the RO may send a 
general request to USASCRUR for re-
verification.  The RO should take any 
appropriate action suggested by the 
agency(ies) in the event that it/they 
cannot provide the evidence/verification 
requested.  

7.  With respect to all of the above 
requests, the RO is instructed that the 
efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

8.  If and only if the RO has obtained 
verification of any alleged stressor(s), 
the RO should afford the veteran a VA 
psychiatric examination to ascertain the 
nature and etiology of his PTSD.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by the 
NPRC, ARPERCEN, the U.S. Army 
Intelligence and Security Command, and 
the USASCRUR should be provided to the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies, 
including psychological studies, should 
be accomplished.  

The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, and 
identify all existing psychiatric 
diagnoses.  

If PTSD is diagnosed, the examiner must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the 
stressor(s) supporting the diagnosis and 
whether there is medical evidence of a 
causal nexus between the veteran's 
current symptomatology and the specific 
claimed in-service stressors.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

9.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection for PTSD.  
38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


